     Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 1 of 14 Page ID #:355



 1    MICHAEL N. FEUER, City Attorney
      (SBN 111529x)
 2    KATHLEEN A. KENEALY, Chief Asst. City Atty.
      (SBN 212289)
 3    SCOTT MARCUS, Chief Civil Litigation Branch
      (SBN 184980)
 4    ERIC BROWN, Managing Assistant City Attorney
 5
      (SBN 170410)
      KELLY P. WELCH, Deputy City Attorney
 6    (SBN 286910)
      kelly.welch@lacity.org
 7    City Hall East, 7th Floor
      200 North Main Street
 8    Los Angeles, California 90012
      Tel.: (213) 978-8214
 9    Fax: (213) 978-8216
      No Filing Fee Per Gov’t Code § 6103
10
11    Attorneys for Defendant, CITY OF LOS ANGELES
12
13                             UNITED STATES DISTRICT COURT
14                   CENTRAL DISTRICT OF CALIFORNIA - WESTERN
15
16    KIMBERLY BURGUENO,                     )   Case No.: 2:20-cv-02549-FMO-JC
                                             )
17                Plaintiff,                 )   Complaint Filed: December 23, 2019
18                                           )
            vs.                              )   PROTECTIVE ORDER
19
                                             )
20                                           )   [CHANGES MADE BY COURT TO
21    CITY OF LOS ANGELES, et al.,           )   PARAGRAPHS IV, IXB, XC AND
                                             )   ADDING MISSING EXHIBIT]
22                Defendants.                )
23                                           )
                                             )
24
                                             )
25                                           )
26
27
28




                                         PROTECTIVE ORDER
     Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 2 of 14 Page ID #:356



 1           I. PURPOSES AND LIMITATIONS
 2           Discovery in this action is likely to involve production of confidential, proprietary,
 3     or private information for which special protection from public disclosure and from use
 4     for any purpose other than prosecuting this litigation may be warranted. Accordingly,
 5     the parties hereby stipulate to and petition the Court to enter the following Stipulated
 6     Protective Order. The parties acknowledge that this Order does not confer blanket
 7     protections on all disclosures or responses to discovery and that the protection it affords
 8     from public disclosure and use extends only to the limited information or items that are
 9     entitled to confidential treatment under the applicable legal principles. The parties
10     further acknowledge, as set forth in Section XIII(C), below, that this Stipulated
11     Protective Order does not entitle them to file confidential information under seal; Civil
12     Local Rule 79-5 sets forth the procedures that must be followed and the standards that
13     will be applied when a party seeks permission from the Court to file material under seal.
14           II. GOOD CAUSE STATEMENT
15           This action is likely to involve confidential personnel information for which
16     special protection from public disclosure and from use for any purpose other than
17     prosecution of this action is warranted. Such confidential and proprietary materials and
18     information consist of, among other things, confidential personnel records (including
19     information implicating privacy rights of third parties), information otherwise generally
20     unavailable to the public, or which may be privileged or otherwise protected from
21     disclosure under state or federal statutes, court rules, case decisions, or common law.
22     Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
23     disputes over confidentiality of discovery materials, to adequately protect information
24     the parties are entitled to keep confidential, to ensure that the parties are permitted
25     reasonable necessary uses of such material in preparation for and in the conduct of trial,
26     to address their handling at the end of the litigation, and serve the ends of justice, a
27     protective order for such information is justified in this matter. It is the intent of the
28     parties that information will not be designated as confidential for tactical reasons and

                                                     1

                                             PROTECTIVE ORDER
     Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 3 of 14 Page ID #:357



 1     that nothing be so designated without a good faith belief that it has been maintained in a
 2     confidential, non-public manner, and there is good cause why it should not be part of the
 3     public record of this case.
 4           III.   DEFINITIONS
 5           A. Action: This pending federal law suit.
 6           B. Challenging Party: A Party or Non-Party that challenges the designation of
 7     information or items under this Order.
 8           C. “CONFIDENTIAL” Information or Items: Information (regardless of how it is
 9     generated, stored or maintained) or tangible things that qualify for protection under
10     Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
11     Statement.
12           D. Counsel: Outside Counsel of Record and House Counsel (as well as their
13     support staff).
14           E. Designating Party: A Party or Non-Party that designates information or items
15     that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
16           F. Disclosure or Discovery Material: All items or information, regardless of the
17     medium or manner in which it is generated, stored, or maintained (including, among
18     other things, testimony, transcripts, and tangible things), that are produced or generated
19     in disclosures or responses to discovery in this matter.
20           G. Expert: A person with specialized knowledge or experience in a matter
21     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
22     expert witness or as a consultant in this Action.
23           H. House Counsel: Attorneys who are employees of a party to this Action. House
24     Counsel does not include Outside Counsel of Record or any other outside counsel.
25           I. Non-Party: Any natural person, partnership, corporation, association, or other
26     legal entity not named as a Party to this action.
27           J. Outside Counsel of Record: Attorneys who are not employees of a party to this
28     Action but are retained to represent or advise a party to this Action and have appeared in

                                                    2

                                             PROTECTIVE ORDER
     Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 4 of 14 Page ID #:358



 1     this Action on behalf of that party or are affiliated with a law firm which has appeared
 2     on behalf of that party, and includes support staff.
 3             K. Party: Any party to this Action, including all of its officers, directors,
 4     employees, consultants, retained experts, and Outside Counsel of Record (and their
 5     support staffs).
 6             L. Producing Party: A Party or Non-Party that produces Disclosure or Discovery
 7     Material in this Action.
 8             M. Professional Vendors: Persons or entities that provide litigation support
 9     services (e.g., photocopying, videotaping, translating, preparing exhibits or
10     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
11     their employees and subcontractors.
12             N. Protected Material: Any Disclosure or Discovery Material that is designated as
13     “CONFIDENTIAL.”
14             O. Receiving Party: A Party that receives Disclosure or Discovery Material from a
15     Producing Party.
16             IV.     SCOPE
17             A.      The protections conferred by this Stipulation and Order cover not only
18    Protected Material (as defined above), but also (1) any information copied or extracted
19    from Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
20    Material; and (3) any deposition testimony, conversations, or presentations by Parties or
21
      their Counsel that might reveal Protected Material, other than during a court hearing or at
22
      trial.
23
               B.      Any use of Protected Material during a court hearing or at trial shall be
24
      governed by the orders of the presiding judge. This Order does not govern the use of
25
      Protected Material during a court hearing or at trial.
26
               V. DURATION
27
                    Even after final disposition of this litigation, the confidentiality obligations
28
       imposed by this Order shall remain in effect until a Designating Party agrees otherwise

                                                         3

                                                 PROTECTIVE ORDER
     Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 5 of 14 Page ID #:359



 1     in writing or a court order otherwise directs. Final disposition shall be deemed to be the
 2     later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
 3     and (2) final judgment herein after the completion and exhaustion of all appeals,
 4     rehearings, remands, trials, or reviews of this Action, including the time limits for filing
 5     any motions or applications for extension of time pursuant to applicable law.
 6          VI.    DESIGNATING PROTECTED MATERIAL
 7          A. Exercise of Restraint and Care in Designating Material for Protection
 8          1. Each Party or Non-Party that designates information or items for protection
 9     under this Order must take care to limit any such designation to specific material that
10     qualifies under the appropriate standards. The Designating Party must designate for
11     protection only those parts of material, documents, items, or oral or written
12     communications that qualify so that other portions of the material, documents, items, or
13     communications for which protection is not warranted are not swept unjustifiably within
14     the ambit of this Order.
15          2. Mass, indiscriminate, or routinized designations are prohibited. Designations
16     that are shown to be clearly unjustified or that have been made for an improper purpose
17     (e.g., to unnecessarily encumber the case development process or to impose unnecessary
18     expenses and burdens on other parties) may expose the Designating Party to sanctions.
19          3. If it comes to a Designating Party’s attention that information or items that it
20     designated for protection do not qualify for protection, that Designating Party must
21     promptly notify all other Parties that it is withdrawing the inapplicable designation.
22          B. Manner and Timing of Designations
23          1. Except as otherwise provided in this Order (see, e.g., Section B(2)(b) below), or
24     as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
25     protection under this Order must be clearly so designated before the material is disclosed
26     or produced.
27    ///
28    ///

                                                    4

                                             PROTECTIVE ORDER
     Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 6 of 14 Page ID #:360



 1          2. Designation in conformity with this Order requires the following:
 2          a. For information in documentary form (e.g., paper or electronic documents, but
 3     excluding transcripts of depositions or other pretrial or trial proceedings), that the
 4     Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 5     “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 6     portion or portions of the material on a page qualifies for protection, the Producing Party
 7     also must clearly identify the protected portion(s) (e.g., by making appropriate markings
 8     in the margins).
 9          b. A Party or Non-Party that makes original documents available for inspection
10     need not designate them for protection until after the inspecting Party has indicated
11     which documents it would like copied and produced. During the inspection and before
12     the designation, all of the material made available for inspection shall be deemed
13     “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
14     copied and produced, the Producing Party must determine which documents, or portions
15     thereof, qualify for protection under this Order. Then, before producing the specified
16     documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
17     that contains Protected Material. If only a portion or portions of the material on a page
18     qualifies for protection, the Producing Party also must clearly identify the protected
19     portion(s) (e.g., by making appropriate markings in the margins).
20          c. For testimony given in depositions, that the Designating Party identify the
21     Disclosure or Discovery Material on the record, before the close of the deposition all
22     protected testimony.
23          d. For information produced in form other than document and for any other
24     tangible items, that the Producing Party affix in a prominent place on the exterior of the
25     container or containers in which the information is stored the legend
26     “CONFIDENTIAL.” If only a portion or portions of the information warrants
27     protection, the Producing Party, to the extent practicable, shall identify the protected
28     portion(s).

                                                     5

                                             PROTECTIVE ORDER
     Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 7 of 14 Page ID #:361



 1          C. Inadvertent Failure to Designate
 2          1. If timely corrected, an inadvertent failure to designate qualified information or
 3     items does not, standing alone, waive the Designating Party’s right to secure protection
 4     under this Order for such material. Upon timely correction of a designation, the
 5     Receiving Party must make reasonable efforts to assure that the material is treated in
 6     accordance with the provisions of this Order.
 7          VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 8          A. Timing of Challenges. Any party or Non-Party may challenge a designation of
 9     confidentiality at any time that is consistent with the Court’s Scheduling Order.
10          B. Meet and Confer. The Challenging Party shall initiate the dispute resolution
11     process under Local Rule 37.1 et seq.
12          C. The burden of persuasion in any such challenge proceeding shall be on the
13     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
14     to harass or impose unnecessary expenses and burdens on other parties) may expose the
15     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
16     the confidentiality designation, all parties shall continue to afford the material in
17     question the level of protection to which it is entitled under the Producing Party’s
18     designation until the Court rules on the challenge.
19          VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
20          A. Basic Principles
21          1. A Receiving Party may use Protected Material that is disclosed or produced by
22     another Party or by a Non-Party in connection with this Action only for prosecuting,
23     defending, or attempting to settle this Action. Such Protected Material may be disclosed
24     only to the categories of persons and under the conditions described in this Order. When
25     the Action has been terminated, a Receiving Party must comply with the provisions of
26     Section XIV below.
27    ///
28    ///

                                                     6

                                             PROTECTIVE ORDER
     Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 8 of 14 Page ID #:362



 1          2. Protected Material must be stored and maintained by a Receiving Party at a
 2     location and in a secure manner that ensures that access is limited to the persons
 3     authorized under this Order.
 4          B. Disclosure of “CONFIDENTIAL” Information or Items
 5          1. Unless otherwise ordered by the Court or permitted in writing by the
 6     Designating Party, a Receiving Party may disclose any information or item designated
 7     “CONFIDENTIAL” only to:
 8          a. The Receiving Party’s Outside Counsel of Record in this Action, as well as
 9     employees of said Outside Counsel of Record to whom it is reasonably necessary to
10     disclose the information for this Action;
11          b. The officers, directors, and employees (including House Counsel) of the
12     Receiving Party to whom disclosure is reasonably necessary for this Action;
13          c. Experts (as defined in this Order) of the Receiving Party to whom disclosure is
14     reasonably necessary for this Action and who have signed the “Acknowledgment and
15     Agreement to Be Bound” (Exhibit A);
16          d. The Court and its personnel;
17          e. Court reporters and their staff;
18          f. Professional jury or trial consultants, mock jurors, and Professional Vendors to
19     whom disclosure is reasonably necessary or this Action and who have signed the
20     “Acknowledgment and Agreement to be Bound” attached as Exhibit A hereto;
21          g. The author or recipient of a document containing the information or a custodian
22     or other person who otherwise possessed or knew the information;
23          h. During their depositions, witnesses, and attorneys for witnesses, in the Action
24     to whom disclosure is reasonably necessary provided: (i) the deposing party requests that
25     the witness sign the “Acknowledgment and Agreement to Be Bound;” and (ii) they will
26     not be permitted to keep any confidential information unless they sign the
27     “Acknowledgment and Agreement to Be Bound,” unless otherwise agreed by the
28     Designating Party or ordered by the Court. Pages of transcribed deposition testimony or

                                                   7

                                            PROTECTIVE ORDER
     Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 9 of 14 Page ID #:363



 1     exhibits to depositions that reveal Protected Material may be separately bound by the
 2     court reporter and may not be disclosed to anyone except as permitted under this
 3     Stipulated Protective Order; and
 4          i. Any mediator or settlement officer, and their supporting personnel, mutually
 5     agreed upon by any of the parties engaged in settlement discussions.
 6          IX.    PROTECTED MATERIAL SUPOENAED OR ORDERED
 7     PRODUCED IN OTHER LITIGATION
 8          A. If a Party is served with a subpoena or a court order issued in other litigation
 9     that compels disclosure of any information or items designated in this Action as
10     “CONFIDENTIAL,” that Party must:
11          1. Promptly notify in writing the Designating Party. Such notification shall
12     include a copy of the subpoena or court order;
13          2. Promptly notify in writing the party who caused the subpoena or order to issue
14     in the other litigation that some or all of the material covered by the subpoena or order is
15     subject to this Protective Order. Such notification shall include a copy of this Stipulated
16     Protective Order; and
17          3. Cooperate with respect to all reasonable procedures sought to be pursued by the
18     Designating Party whose Protected Material may be affected.
19          B.     If the Designating Party timely seeks a protective order, the Party served with
20    the subpoena or court order shall not produce any information designated in this action as
21    “CONFIDENTIAL” before a determination by the Court from which the subpoena or
22    order issued, unless the Party has obtained the Designating Party’s permission, or unless
23
      otherwise required by the law or court order. The Designating Party shall bear the burden
24
      and expense of seeking protection in that court of its confidential material and nothing in
25
      these provisions should be construed as authorizing or encouraging a Receiving Party in
26
      this Action to disobey a lawful directive from another court.
27
28


                                                    8

                                            PROTECTIVE ORDER
 Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 10 of 14 Page ID #:364



 1        X. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2   PRODUCED IN THIS LITIGATION
 3        A. The terms of this Order are applicable to information produced by a Non-Party
 4   in this Action and designated as “CONFIDENTIAL.” Such information produced by
 5   Non-Parties in connection with this litigation is protected by the remedies and relief
 6   provided by this Order. Nothing in these provisions should be construed as prohibiting a
 7   Non-Party from seeking additional protections.
 8        B. In the event that a Party is required, by a valid discovery request, to produce a
 9   Non-Party’s confidential information in its possession, and the Party is subject to an
10   agreement with the Non-Party not to produce the Non-Party’s confidential information,
11   then the Party shall:
12        1. Promptly notify in writing the Requesting Party and the Non-Party that some or
13   all of the information requested is subject to a confidentiality agreement with a Non-
14   Party;
15        2. Promptly provide the Non-Party with a copy of the Stipulated Protective Order
16   in this Action, the relevant discovery request(s), and a reasonably specific description of
17   the information requested; and
18        3. Make the information requested available for inspection by the Non-Party, if
19   requested.
20        C. If a Non-Party represented by counsel fails to commence the process called for
21   by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice and
22   accompanying information or fails contemporaneously to notify the Receiving Party that
23   it has done so, the Receiving Party may produce the Non-Party’s confidential
24   information responsive to the discovery request. If an unrepresented Non-Party fails to
25   seek a protective order from this court within 14 days of receiving the notice and
26   accompanying information, the Receiving Party may produce the Non-Party’s
27   confidential information responsive to the discovery request. If the Non-Party timely
28   seeks a protective order, the Receiving Party shall not produce any information in its

                                                  9

                                          PROTECTIVE ORDER
 Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 11 of 14 Page ID #:365



 1   possession or control that is subject to the confidentiality agreement with the Non-Party
 2   before a determination by the court unless otherwise required by the law or court order.
 3   Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
 4   seeking protection in this court of its Protected Material
 5        XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7   Protected Material to any person or in any circumstance not authorized under this
 8   Stipulated Protective Order, the Receiving Party must immediately (1) notify in writing
 9   the Designating Party of the unauthorized disclosures, (2) use its best efforts to retrieve
10   all unauthorized copies of the Protected Material, (3) inform the person or persons to
11   whom unauthorized disclosures were made of all the terms of this Order, and (4) request
12   such person or persons to execute the “Acknowledgment and Agreement to be Bound”
13   that is attached hereto as Exhibit A.
14        XII. INADVERTENT PRODUCTION OF PRIVILEGED OR
15   OTHERWISE          PROTECTED MATERIAL
16        When a Producing Party gives notice to Receiving Parties that certain inadvertently
17   produced material is subject to a claim of privilege or other protection, the obligations of
18   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
19   This provision is not intended to modify whatever procedure may be established in an e-
20   discovery order that provides for production without prior privilege review. Pursuant to
21   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
22   effect of disclosure of a communication or information covered by the attorney-client
23   privilege or work product protection, the parties may incorporate their agreement in the
24   Stipulated Protective Order submitted to the Court.
25        XIII. MISCELLANEOUS
26        A. Right to Further Relief
27        Nothing in this Order abridges the right of any person to seek its modification by
28   the Court in the future.

                                                    10

                                             PROTECTIVE ORDER
 Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 12 of 14 Page ID #:366



 1        B. Right to Assert Other Objections
 2        By stipulating to the entry of this Protective Order, no Party waives any right it
 3   otherwise would have to object to disclosing or producing any information or item on
 4   any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives
 5   any right to object on any ground to use in evidence of any of the material covered by
 6   this Protective Order.
 7        C. Filing Protected Material
 8        A Party that seeks to file under seal any Protected Material must comply with Civil
 9   Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
10   order authorizing the sealing of the specific Protected Material at issue. If a Party's
11   request to file Protected Material under seal is denied by the Court, then the Receiving
12   Party may file the information in the public record unless otherwise instructed by the
13   Court.
14        XIV. FINAL DISPOSITION
15        A. After the final disposition of this Action, as defined in Section V, within sixty
16   (60) days of a written request by the Designating Party, each Receiving Party must
17   return all Protected Material to the Producing Party or destroy such material. As used in
18   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
19   summaries, and any other format reproducing or capturing any of the Protected Material.
20   Whether the Protected Material is returned or destroyed, the Receiving Party must
21   submit a written certification to the Producing Party (and, if not the same person or
22   entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
23   where appropriate) all the Protected Material that was returned or destroyed and (2)
24   affirms that the Receiving Party has not retained any copies, abstracts, compilations,
25   summaries or any other format reproducing or capturing any of the Protected Material.
26   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
27   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
28   correspondence, deposition and trial exhibits, expert reports, attorney work product, and

                                                  11

                                          PROTECTIVE ORDER
 Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 13 of 14 Page ID #:367



 1   consultant and expert work product, even if such materials contain Protected Material.
 2   Any such archival copies that contain or constitute Protected Material remain subject to
 3   this Protective Order as set forth in Section V.
 4        B. Any violation of this Order may be punished by any and all appropriate
 5   measures including, without limitation, contempt proceedings and/or monetary
 6   sanctions.
 7
 8
 9   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED AS MODIFIED.
10
11   Dated:       June 16, 2020                               /s/
12                                                 Honorable Jacqueline Chooljian
13                                                 United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  12

                                          PROTECTIVE ORDER
 Case 2:20-cv-02549-FMO-JC Document 39 Filed 06/16/20 Page 14 of 14 Page ID #:368



 1                                            EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I, _____________________________ [print or type full name], of ____________
 5   _____________________________________________________[print or type full
 6   address], declare under penalty of perjury that I have read in its entirety and understand
 7   the Protective Order that was issued by the United States District Court for the Central
 8   District of California on June 16, 2020, in the case of Kimberly Burgueno v. City of Los
 9   Angeles, et al., Case No. 2:20-cv-02549-FMO-JC. I agree to comply with and to be
10   bound by all the terms of this Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any information or
13   item that is subject to this Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this Protective
17   Order, even if such enforcement proceedings occur after termination of this action. I
18   hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and telephone
20   number] as my California agent for service of process in connection with this action or
21   any proceedings related to enforcement of this Protective Order.
22   Date: ______________________________________
23
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
28   Signature: __________________________________

                                                   13

                                            PROTECTIVE ORDER
